Case: 12-1582    Document: 11     Page: 1     Filed: 10/16/2012




           NOTE: This order is nonprecedential.


  mtntteb ~tate~ ({ourt of ~peaI~
       for tbe jfeberaI ({treutt

        IN RE REX DAYSH AND PAUL DAYSH


                        2012-1582
                  (Serial No. 111801,869)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                      ON MOTION


                        ORDER
   Upon consideration of Rex Daysh and Paul Daysh's
motion to voluntarily withdraw their appeal,
    IT Is ORDERED THAT:
    (1) The motion is granted.
    (2) Each side shall bear its own costs.
Case: 12-1582   Document: 11   Page: 2   Filed: 10/16/2012




INREDAYSH                                             2

                                FOR THE COURT



                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
s26


Issued As A Mandate:   OCT 16 2012